Per Curiam:
The question covered by the 14th and 15th specifications of error cannot be successfully invoked in the trial of this case. They do not propose to attack the validity of the title to this, particular piece of land.
By a broad offer unlimited as to the time of acquisition, it is. proposed to prove a want of capacity to hold, which can be asserted by the commonwealth only, and in a direct proceeding.
The remaining questions were those of facts, and they were well submitted by the learned judge.
Judgment affirmed.